Title: To George Washington from William Shippen, Jr., 10 December 1783
From: Shippen, William, Jr.
To: Washington, George


                        
                            Mount Place Decr 10. 1783
                        
                        Doctr Shippens most respectful Compliments to Genl Washington And instead of waiting
                            upon his Excellency in the present ceremonious form takes this method of expressing the great Satisfaction & Joy
                            he feels in his Excellency’s preservation through the manifold, difficult distressing and dangerous exercises he has long
                            been engaged in for his country. And rejoices with him in the extraordinary Success with which his Wisdom, Prudence,
                            Fortitude, and laborious perseverance, has by the frequent and very remarkable interpositions of Divine Providence been
                            blessed; and Sincerely prays that his Excellency in his peaceful retirement to his Family and domestic concerns, may enjoy
                            all the happiness that can reasonably be expected in this life, and be prepaid for all the blessedness of the life to
                            Come.
                    